Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127240                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  KEITH A. HUBBARD,                                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v        	                                                        SC: 127240     

                                                                    COA: 246165      

                                                                    Wayne CC: 01-115388-NO

  NATIONAL RAILROAD PASSENGER
  CORPORATION a/k/a AMTRAK,

           Defendant-Appellant, 

  and
  SAUK TRAIL DEVELOPMENT, INC., a/k/a 

  SAUK TRAIL HILLS DEVELOPMENT, 

  ALLIED WASTE SYSTEMS, INC., a/k/a

  ALLIED WASTE INDUSTRIES, INC., and 

  AUTO CLUB INSURANCE ASSOCIATION 

  d/b/a AUTO CLUB INSURANCE COMPANY, 

  and AUTO CLUB OF MICHIGAN 

  INSURANCE GROUP,

             Defendants.

  _________________________________________/

         On October 19, 2005, the Court heard oral argument on the application for leave to
  appeal the September 7, 2004 judgment of the Court of Appeals. On order of the Court,
  the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1),
  in lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment that reverses the Wayne Circuit Court’s grant of defendant’s motion for
  summary disposition on plaintiff’s Federal Employers’ Liability Act claim, for the
  reasons stated by dissenting Court of Appeals Judge Zahra. We REINSTATE the order
  of the Wayne Circuit Court granting defendant’s motion for summary disposition.

        CAVANAGH and KELLY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2005                    _________________________________________
           t1031                                                               Clerk